Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00859-CV

                                    Leonard K. HOSKINS,
                                          Appellant

                                               v.

                         Colonel Clifton HOSKINS and Hoskins Inc.,
                                          Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03136
                          Honorable Peter A. Sakai, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Colonel Clifton Hoskins and Hoskins Inc., recover
their costs of this appeal from appellant, Leonard K. Hoskins.

       SIGNED October 15, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice